NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted July 20, 2022 *
                                 Decided July 20, 2022

                                         Before

                      MICHAEL B. BRENNAN, Circuit Judge

                      MICHAEL Y. SCUDDER, Circuit Judge

                      THOMAS L. KIRSCH II, Circuit Judge

No. 21-2433

DEBRA SAUER,                                      Appeal from the United States District Court
    Plaintiff-Appellant,                          for the Northern District of Illinois,
                                                  Eastern Division.

      v.                                          No. 14-cv-07191

CITY OF CHICAGO, et al.,                          Andrea R. Wood,
      Defendants-Appellees.                       Judge.

                                      ORDER

      Debra Sauer sued the City of Chicago, two police officers, plus Northwestern
Memorial Hospital, Methodist Hospital of Chicago, and their staff, after she was
involuntarily hospitalized. Over the course of eight amended or proposed amended
complaints, Sauer dropped her claims against the hospitals and their staff, but then


      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2433                                                                         Page 2

sought to bring those claims back in her final operative complaint. The district court
eventually granted summary judgment to the City and the police officers and dismissed
all of Sauer’s other claims for failure to serve the remaining defendants. A year later,
Sauer moved for relief from the judgment seeking to revive her claims against one
hospital and doctors affiliated with both hospitals. When that motion was denied, she
moved for reconsideration, and the court partially granted that request, vacating its
prior order but still leaving the judgment intact. Sauer now appeals the order resolving
her motion to reconsider her motion for relief from the judgment. Because the district
court did not abuse its discretion by declining to reopen Sauer’s case, we affirm.

        This case has a long and complex history. It began a decade ago, when police
officers responded to a domestic dispute and determined Sauer was a danger to herself
and others. They brought her to Northwestern for involuntary treatment, and that
hospital then transferred her to Methodist for further treatment before she was released
two weeks later. In 2014, she sued the officers, the City, the two hospitals, and the staff
that treated her, alleging the officers violated her rights under the constitution and
bringing state-law claims against the various medical defendants. Sauer amended her
complaint and otherwise dropped or added claims repeatedly. In 2015, she voluntarily
dismissed her claims against Northwestern and staff at both hospitals, ostensibly under
Rule 41(a) of the Federal Rules of Civil Procedure.

        A year later, however, she filed a fifth amended complaint without the court’s
leave and sought to add back the dismissed claims. The court struck that complaint,
allowed Sauer to refile, and ordered her to serve any new or returning defendants.
See FED. R. CIV. P. 4(m). Methodist Hospital settled, and the claims against it were
dismissed, while the participating defendants that remained—the City and police
officers—moved for summary judgment. Despite multiple extensions, Sauer did not
timely file a response. Eventually, in March 2020, the district court granted the City and
the officers judgment as a matter of law on Sauer’s constitutional claims. It then
dismissed her claims against any other defendants named in the complaint without
prejudice because she had not served any of them with her fifth amended complaint, as
she had been ordered. Sauer did not appeal.

        One year after the court entered judgment, Sauer (now without a lawyer) moved
for relief from the judgment under Rule 60(b) of the Federal Rules of Civil Procedure.
She sought to revive her claims against one of the hospitals and doctors from both
hospitals, but the court denied the motion as untimely, on the view that she had
voluntarily dismissed the claims back in 2015. Sauer filed a notice of appeal and, at the
No. 21-2433                                                                           Page 3

same time, moved in the district court to reconsider its ruling on her Rule 60 motion.
She pointed out that she had realleged her claims against Northwestern and the doctors
in her fifth amended complaint and contended it was her lawyer’s fault the complaint
was not served. We dismissed her appeal as untimely. See Sauer v. City of Chicago,
No. 21–1924 (7th Cir. dismissed Jul 23, 2021).

        The district court, meanwhile, granted in part Sauer’s motion to reconsider its
ruling on her Rule 60 motion. The court acknowledged that its prior order had overlooked
the revived allegations in the fifth amended complaint, so it vacated that order. But it still
declined to reopen the case. The court explained that it had already entered judgment on
the constitutional claims against the officers and the City and had dismissed all the
remaining claims without prejudice for failure to serve the complaint. It now explained
that it also would have relinquished supplemental jurisdiction over those state-law claims
under 28 U.S.C. § 1367(c)(3), which would have had the same effect.

       Sauer appealed again, and this appeal is timely only with respect to the order
denying her motion to reconsider the denial of her Rule 60 motion. See 28 U.S.C.
§ 2107(a); Bell v. McAdory, 820 F.3d 880, 882 (7th Cir. 2016). Regarding that order, she
maintains only that the district court’s refusal to reopen the case improperly penalized
her for the mistakes of her “miscreant lawyer.” Ineffective assistance of counsel, though,
is never grounds to reopen a judgment in a civil case. See Bell v. Eastman Kodak Co.,
214 F.3d 798, 802 (7th Cir. 2000). The district court did not abuse its discretion in letting
the judgment stand despite Sauer’s protests.

       Otherwise, Sauer seeks to challenge the underlying summary judgment for the
police officers and the City, asserting that the district court improperly construed disputed
facts against her. But we lack jurisdiction to review that order. A notice of appeal must be
filed within 30 days of the judgment, FED. R. APP. P. 4(a); Bowles v. Russell, 551 U.S. 205, 210
(2007), and Sauer noticed this appeal more than a year after that deadline passed.

                                                                                AFFIRMED